Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “503” and “503’ ” in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.         Claims 54-73 are objected as claims 54-71 have been represented as “Currently amended” claims, however, claims 54-71 have never been introduced. In addition, claims 72-73 have different text from claims 72-73 of the pervious claims 

Claim Rejections - 35 USC § 112
3.             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
4.         Claims 54-69 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 54, “flexible teeth having cutting edges configured to ride above a skin surface” and “the moving upper blade having cutting edges configured to ride above the skin surface” are not clear. It is not clear what make the cutting edges to ride over the skin. It should be noted that all the cutting edges of a trimmer assembly ride over a skin surface during shaving. It is not also clear what makes the cutting edges of the blades on a trimmer not to ride over a skin surface during shaving. It is not clear how this limitation further limits the claimed subject matter, as during shaving the cutting edges of the trimmer blade naturally rides over a skin on the user. In addition, it appears that the teeth of the stationary blade ride on a skin surface, but the teeth of 

Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.          Claims 54-56, 58-59, 61, 64, 66, 67 and 69, as best understood, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hanley (2,077,367).  by pressure on the fixed plate against the skin,” claim 6)  with the plurality of teeth of the moving upper blade, and the stationary lower blade is configured to be thin enough to flex and pre-loaded such that when the stationary lower blade and the moving upper blade are secured together, opposing blades deform slightly creating pressure between the blades resulting in closer contact the skin surface. See Figs. 1-14 in Hanley. It should be noted that the cutting teeth of the both blades are made of thin flexible stainless steel, which inherently ride above the skin of the user during shaving.  
             Regarding claim 55, Hanley teaches everything noted above including that the plurality of teeth 24 of the stationary lower blade 15 are curved (24a, Fig. 13) allowing tips of the plurality of teeth to curve away from the surface of the skin.  

             Regarding claim 58, Hanley teaches everything noted above including  
a cutting angle of the plurality of teeth 22 in the moving upper blade 14 is more aggressive than a cutting angle of the plurality of teeth 24 in the stationary lower blade 15 It should be noted that the angle of the teeth 22 is wider or larger that the cutting angle of the teeth 24. See Figs. 6, 7 and 9 in Hanley. 
            Regarding claim 59, Hanley teaches everything noted above including  
a sharpness of the plurality of teeth 22 in the moving upper blade is greater than a sharpness of the plurality of teeth in the stationary lower blade.  It should be noted that at least the tip of the stationary blade is rounded and less sharp than the tip of the movable blade.  
            Regarding claim 61, Hanley teaches everything noted above including  
a tip of the moving upper blade is positioned a fraction of a millimeter away from a tip of the stationary lower blade.  See Figs. 7a and 8 in Hanley.
          Regarding claim 64, Hanley teaches everything noted above including  
that the stationary lower blade is formed of metal.  
          Regarding claim 66, Hanley teaches everything noted above including  
that the metal is stainless steel.  
          Regarding claim 67, Hanley teaches everything noted above including  
that the moving upper blade is formed of metal.  
          Regarding claim 69, Hanley teaches everything noted above including  
.

7.          Claims 54, 57, and 60-62, as best understood, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oda et al. (4,348,810), hereinafter Oda.  Regarding 54, as best understood, Oda teaches a trimmer blade assembly for a shaving and grooming apparatus comprising: a) a stationary lower blade 6 comprising a plurality of flexible teeth 10 (defined by the teeth of the blade that is formed from a thin resilient material with a thickness of 0.4 mm; col. 1, lines 55-67; col. 2, lines 15-22 and 65-67; and claim 4) having cutting edges configured (inherently) to ride above a skin surface; and b) a moving upper blade 7 comprising a plurality of teeth (Fig. 6)  having cutting edges disposed on top of the stationary lower blade, each of the plurality of teeth of the moving upper blade having cutting edges (having less than 0.4 mm) configured to ride above the skin surface, wherein the plurality of teeth of the stationary blade are in pressure contact (col. 3, lines 50-55)  with the plurality of teeth of the moving upper blade, and the stationary lower blade is configured to be thin enough to flex and pre-loaded such that when the stationary lower blade and the moving upper blade are secured together, opposing blades deform slightly creating pressure between the blades resulting in closer contact the skin surface. See Figs. 1-14 in Oda. It should be note that the resilient blade and the cutting teeth flex to some degrees and deform slightly as they are form from resilient material and are very thin. It should also be noted that the cutting teeth of the both blades are made of thin flexible stainless steel, which inherently ride above the skin of the user during shaving.  
Regarding claims 57 and 60, Oda teaches everything noted above including that the stationary lower blade 6 is thicker than the moving upper blade 7 so that when the moving upper blade and the stationary lower blade are pressed together, the moving upper blade opens to accept the stationary lower blade. See Fig. 10 in Oda.  
             Regarding claim 61, Oda teaches everything noted above including  
a tip of the moving upper blade is positioned a fraction of a millimeter away from a tip of the stationary lower blade.  See Fig. 11 in Oda. 
             Regarding claim 62, Oda teaches everything noted above including that  that the stationary lower blade 7 is less than 0.1 mm thick.  

Claim Rejections - 35 USC § 103
      8.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

              
9.       Claims 57 and 60 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanley in view of Lau (2011/0010942) or Ullmann (5,054,199). Regarding claims 75 and 78, Hanley does not explicitly teach that the stationary lower blade is thicker than the moving upper blade so that when the moving upper blade and the stationary lower blade are pressed together, the moving upper blade opens to accept the stationary lower blade.  However, the use of a movable blade having a . 

10.       Claims 61, 65 and 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanley. Regarding claim 61, it could be argued that Haney does not explicitly teach the tip of the moving upper blade is positioned a fraction of a millimeter away from a tip of the stationary lower blade. Hanley, teaches that the tip of the moving blade is positioned away from the tip of the stationary blade. See Figs. 6, 7 and 9 in Hanley. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the tip of the moving blade a fraction of millimeter away from the tip of the stationary blade, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
              Regarding claims 65 and 68, Hanley teaches that the stationary blade and the movable blade are formed from stainless steel. Hanley does not explicitly teach In re Leshin, 125 USPQ 416.

11.       Claim 62 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanley in view of Maichel et al. (8,850,707), hereinafter Maichel. Regarding claim 62, Hanley does not explicitly teach that the stationary lower blade is less than 0.1 mm thick.  However, Miachel teaches a stationary blade from a metal and having a thickness in the range of 0.1-.05 mm. See col. 3, lines 19-25 and Figs. 4-6 in Miachel. It would have been obvious to a person of ordinary skill in the art to provide Hanley’s thin stationary blade with the thickness, as taught by Miachel, in order to provide sufficient stability to the lower blade for efficient operation of the trimming device. See col. 3, lines 19-25 in Miachel. In addition, it would have been obvious to a person of ordinary skill in the art to provide Hanley’s thin stationary blade with the thickness, as taught by Miachel, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

12.        Claim 63 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanley in view of Kammer (2012/0233865). Regarding claim 63, Hanley does not explicitly teach that the stationary lower blade is formed of a metal material that is different from a metal material of the moving upper blade. However, Kammer teaches that both a stationary blade 40 and a movable blade 41 could be constructed from metal, such as stainless steel, or one or each of the blades 40, 42 may be constructed from other types of material, such as ceramic. See paragraph 0023 in Kammer. It would have been obvious to a person of ordinary skill in the art 
to form the stationary and the moving blade of Hanley’s trimmer blade assembly, from different types of metallic material, as taught by Kammer, since the trimmer assembly would function the same with the same metallic material for both stationary and moving blades or different metallic material for stationary and moving blades. 

13.       Claims 55-56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oda in view of Hanley. Regarding claims 55-56, Oda does not explicitly teach that the plurality of teeth 10 of the stationary lower blade 61are curved allowing tips of the plurality of teeth to curve away from the surface of the skin. However, Hanley teaches a plurality of teeth 24 of a stationary lower blade 15 are curved (24a, Fig. 13) allowing tips of the plurality of teeth to curve away from the surface of the skin.  It would have been obvious to a person of ordinary skill in the art to provide the tip of the teeth of Oda’s stationary blade, with the curve, as taught by Hanley, in order to . 

14.       Claims 58 and 59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oda in view of Fukutani et al. (8,479,400), hereinafter Fukutani. Regarding claim 58, Oda does not explicitly teach a cutting angle of the plurality of teeth in the moving upper blade is more aggressive than a cutting angle of the plurality of teeth in the stationary lower blade. However, Fukutani teaches a movable blade 3 in including a plurality of teeth 30 with a cutting angle, which is more aggressive (because of the inclined cutting edge 31 relative to the cutting edge 21 of the stationary blade) that a cutting angle of a plurality of teeth 20 in the stationary lower blade 2. See Fig. 5 and col. 5, lines 3-19 in Fukutani. It would have been obvious to a person of ordinary skill in the art to provide Oda’s movable blade with the cutting angle, as taught by Fukutani, in order to in order to cut hair effectively along the cutting edge of the movable blade. 
            Regarding claim 59, Oda, as modified by Fukutani, teaches everything noted above including a sharpness of the plurality of teeth 30 in the moving upper blade 3 is greater than a sharpness of the plurality of teeth 20 in the stationary lower blade 2.  It should be noted that the sharper cutting angel for the teeth 30 of the movable blade 3 also provides a sharper cutting edge 31 relative to the cutting edge 21 of teeth 20 of the stationary blade 2. See Figs. col. 5, lines 20-56 in Fukutani.  

s 61 and 64-69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oda. Regarding claim 61, it could be argued that Haney does not explicitly teach the tip of the moving upper blade is positioned a fraction of a millimeter away from a tip of the stationary lower blade. Oda teaches that the tip of the moving blade is positioned away from the tip of the stationary blade. See Fig. 10 in oda. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the tip of the moving blade a fraction of millimeter away from the tip of the stationary blade, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
              Regarding claims 64-69, Oda does not explicitly teaches that the teaches that the stationary blade and the movable blade are formed from stainless steel or tungsten carbide. However, Official Notice is taken that the use of stainless steel and tungsten carbide in forming a stationary blade and a movable blade is old and well known in the art. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to from the stationary blade and the movable blade from stainless steel and tungsten carbide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

16.       Claim 63 is rejected under 35 U.S.C. 103(a) as being unpatentable over Oda in view of Kammer. Regarding claim 63, Oda does not explicitly teach that the . 

Response to Arguments
17.          Applicant request for an interview is noted. Examiner has contacted Kurt Rasuschenback (Reg. No. 40,137) on 03/12/2021 to acknowledge the interview request. Examiner has informed Mr. Rasuchenback that claims are not in condition for allowance, since amendment to the claim 54 is not sufficient to overcome the prior art rejection and the issues under 112, second paragraphs, as set forth above. However, Examiner indicated that it would be better if applicant reviews this Office action, and then contact the Examiner to schedule an interview to discuss the rejections and possible amendments to the claims. 


 


              It should be noted that the claims do not even require the blades to be secured to the trimming assembly. Claim 54 only requires the lower blade and an upper blade to be “secured together.” In this case, the blades could be clamped or 

             Applicant state, “Oda describes blades that are formed of a resilient material with a thickness of less than a millimeter, which some way considered to be ‘thin’ does not turn Oda disclosure into one that describes that claimed pre-loading.” Applicant further states, “the term ‘resilient’ as used in Oda, does not imply that here is any pre-loading.” First, the claim do not specify any structure that define what makes the blade pre-loaded. Claim merely recites, “the stationary lower blade is configured to be thin enough to flex and pre-loaded.” In this case, it is clear that the blade enough flexibility and very small thickness has something to do with the blade being “pre-loaded.” Oda clearly teaches a very thin and flexible blade that also is preloaded too. The thin, flexible blade of Oda is pre-loaded in a manner to have a resilient force, which has been calculated during manufacturing of the blade. In addition, the thin, flexible blades of Oda are thin and flexible enough, similar to the blade invention, so when they are secured together and pressured against each other, they would slightly deform. This slight deformation creates pressure between the blades. In addition, claims do not recite a structure for the blade that is different from Oda’s blade. Oda’s blade actually has the same thickness as the blade in the instant invention, and it has the same degree of flexibility as the blade of the instant 
               Applicant’s states Odas teaches, “means for preventing the stationary blade 6 from being deformed by the pressing force of the fitting pin 16.” First, Oda clearly discloses, “the reciprocation of the movable blade 7 will be smooth and the movable blade 7 will contact the stationary blade under a predetermined pressure.” See Col. 3, lines 53-68 in Oda. In this case, there is a slight deformation of the blades as the flexible, thin blades are in contact and pressed against each other. Oda is trying to prevent permanent deformation of the blade by the pin. The slight deformation of the blades when they are pressed against each other is due to their natural flexibility and very small thickness of the blades. 

Conclusion
18.           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

19.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724